Title: [Wednesday May 15. 1776]
From: Adams, John
To: 


      On Wednesday May 15. 1776 reported the following which was agreed to
      Whereas his Britannic Majesty, in conjunction with the Lords and Commons of Great Britain, has, by a late Act of Parliament, excluded the Inhabitants of these united Colonies from the Protection of his Crown; and whereas no Answer whatever to the humble Petitions of the Colonies for redress of Grievances and reconciliation with Great Britain has been or is likely to be given, but the whole force of that Kingdom aided by foreign Mercenaries is to be exerted for the destruction of the good People of these Colonies; and whereas it appears absolutely irreconcileable to reason, and good Conscience, for the People of these Colonies now to take the Oaths and Affirmations necessary for the support of any Government under the Crown of Great Britain, and it is necessary that the Exercise of every kind of Authority under the said Crown should be totally suppressed, and all the Powers of Government exerted under the Authority of the People of the Colonies, for the preservation of internal peace, Virtue and good order, as well as for the defence of their Lives, Liberties and Properties against the hostile Invasions and cruel depredations of their Ennemies; therefore
      Resolved That it be recommended to the respective Assemblies and Conventions of the United Colonies, where no Government sufficient to the Exigencies of their affairs hath been hitherto established, to adopt such Government as shall in the Opinion of the Representatives of the People best conduce to the happiness and Safety of their Constituents in particular and America in General.
      Ordered that the said Preamble, with the Resolution passed the 10th. instant, be published.—Mr. Duane called it, to me, a Machine for the fabrication of Independence. I said, smiling, I thought it was independence itself: but We must have it with more formality yet.
     